Citation Nr: 0416814	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date for an award of service 
connection for post-traumatic stress disorder (PTSD), prior 
to June 27, 2001.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the Regional 
Office (RO) that granted service connection for PTSD, and 
assigned June 27, 2001, as the effective date of the award.  
The veteran disagrees with the effective date of the grant of 
service connection.


FINDINGS OF FACT

1.  The veteran submitted an initial claim for service 
connection for PTSD on September 12, 1996.

2.  By decision dated in April 2001, the Board denied service 
connection for PTSD.

3.  The veteran sought to reopen his claim for service 
connection for PTSD on June 27, 2001.

4.  The additional evidence associated with the claims file 
subsequent to the Board's April 2001 decision includes 
additional service medical records which, by definition, 
constitute new and material evidence and require the Board's 
April 2001 decision to be reconsidered.  

5.  The evidence of record demonstrates that the veteran 
currently has PTSD that had its onset during service.  

6.  A February 2003 rating decision granted service 
connection for PTSD, effective June 27, 2001.  


CONCLUSION OF LAW

The requirements for an effective date of September 12, 1996 
for the grant of service connection for PTSD have been met.  
38 U.S.C.A. §  5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the issue on appeal, that is, 
entitlement to an earlier effective date for an award of 
service connection for PTSD, stems from a notice of 
disagreement with the initial grant of service connection for 
PTSD.  See VAOPGCPREC 08-2003.  The Board acknowledges that a 
VCAA letter concerning service connection was sent to the 
veteran in May 2002.  The record on appeal does not reflect 
that the veteran was notified of the provisions of the VCAA 
in connection with his claim for an earlier effective date 
for the grant of service connection for PTSD, including the 
evidence necessary to substantiate his claim and the division 
of responsibilities between the VA and the veteran for 
obtaining that evidence.  This is clearly contrary to VA 
statutes and regulations and the holdings of the United 
States Court of Appeals for Veterans Claims in Quartuccio, 16 
Vet. App. 183, and Pellegrini v. Principi, 17 Vet. App. 412 
(2004).  However, the Board's decision in this case 
represents a complete grant of the benefits sought on appeal.  
As such, the Board finds that any deficiency in the VCAA 
notice does not prejudice the veteran.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, the exception to VCAA 
notice requirement for a claim for an earlier effective date 
that stems from notice of disagreement with the February 2003 
rating action that granted service connection is applicable, 
and specific VCAA notice is not required in this case.  
VAOPGCPREC 08-2003.  



Factual background

The veteran's initial claim for service connection for PTSD 
was received on September 12, 1996.

By decision dated in April 2001, the Board denied service 
connection for PTSD.  That determination was based on the 
available service medical records; private medical records; a 
March 1997 statement from a private psychiatrist; VA 
psychiatric examinations conducted in February 1983, October 
1996 and June 1998; a June 1997 opinion from a VA physician; 
a January 1998 statement from a private physician; and 
various statements from the veteran.  

The veteran sought to reopen his claim for service connection 
for PTSD on June 27, 2001.

Additional service medical records were received in October 
2002.  These records disclose that the veteran was 
hospitalized in May 1969.  He reported that he had been 
struck accidentally in the left side of his face by the elbow 
of a known assailant during a physical training test that 
day.  He returned to his barracks and some hours later 
reported to the emergency room.  X-ray studies revealed a 
fracture of the left angle of the mandible.  The pertinent 
diagnosis was compound comminuted fracture of the left angle 
of the mandible involving tooth #17, with moderate 
displacement.  

The veteran was afforded a VA psychiatric examination in 
January 2003.  During the examination, the veteran described 
the stressors which he asserted he had been subjected to in 
service.  He alleged that he had been threatened by his drill 
sergeant, including one time when they had threatened to kill 
each other.  He claimed that he had been intentionally hit 
later that day by another trainee with an entrenching tool.  
He asserted that his response to this attack was far and 
horror.  He maintained that he was denied medical treatment 
until ten hours later.  He insisted that he had experienced 
nightmares since then.  Following an examination, the 
pertinent diagnosis was PTSD.  The examiner commented that, 
based on the interview, a review of medical records and the 
claims folder and a review of the veteran's questionnaire, 
the veteran met the criteria for PTSD.  

By rating action dated in February 2003, the RO granted 
service connection for PTSD, and assigned an effective date 
of June 27, 2001.

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date of an award of service connection based on 
new and material evidence other than service department 
records received after a final disallowance shall be the date 
of receipt of new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1).

The effective date of an award of service connection based on 
new and material evidence consisting of service department 
records is the date to agree with evaluation (since it is 
considered these records were lost or misplaced) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within 1 year after separation from service.  38 C.F.R. 
§ 3.400(q)(2).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service-
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

The Board notes that in the February 2003 rating decision, 
the RO, in effect, determined that the additional service 
medical records that had been received constituted new and 
material evidence and granted service connection for PTSD.  
The RO further concluded that the effective date of the award 
was June 27, 2001, the date the veteran submitted his 
reopened claim for service connection for PTSD.  In this 
regard, with the receipt of additional service department 
records, in this case, service medical records, the VA must 
reopen the claim and review the entire record, not merely the 
record before VA at the time of the previous decision.  Thus, 
the additional evidence included the service medical records 
that confirmed at least some of the details of the incident 
the veteran had always claimed to be a stressor, that is when 
he was struck in the jaw by a fellow soldier.  Moreover, the 
evidence also contained the January 2003 VA psychiatric 
examination that resulted in a diagnosis of PTSD.  Since the 
record contained evidence of an in-service stressor and a 
current diagnosis of PTSD, service connection for PTSD was 
warranted.  Once the new and material service medical records 
were obtained, the RO was required to review the entire 
record, including that evidence which post-dated the Board's 
decision in April 2001 and includes the January 2003 VA 
psychiatric examination.  Therefore, based on all the 
evidence of record, and pursuant to the provisions of 
38 C.F.R. § 3.156(c), and 38 C.F.R. § 3.400(q)(2), the Board 
finds that the proper effective date for the grant of service 
connection for PTSD is September 12, 1996, the date of his 
original claim for service connection for PTSD.  


ORDER

An effective date of September 12, 1996 for an award of 
service connection for PTSD is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



